United States District Court
Northern District of California

o on DOD HW SF WY NY =

wo nwo NO HN NHN WN KN RO RO ww me ome mm mm mm mm mt
“oN KN HO SFlUMhwBDlUlUN OOOO lO i OUND Sea Nl CO

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 1 of 9

ase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 1 of 9

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

FINJAN, INC., Case No. 17-cv-06946-JST
Plaintiff,
ORDER GRANTING MOTION TO
V. ENFORCE ORDER ON MOTION TO
COMPEL; VACATING ORDER TO
ZSCALER, INC., SHOW CAUSE; AND GRANTING

MOTION TO ENLARGE DEADLINES
Re: ECF Nos. 77, 87, 98

FILED UNDER SEAL

Defendant.

 

 

Before the Court is Defendant Zscaler, Inc.’s motion to enforce the Court’s order at ECF
No. 72 granting Zscaler’s motion to compel further infringement contentions. ECF No. 77. The
Court will grant the motion.!
I. BACKGROUND

Plaintiff Finjan, Inc. and Zscaler are competitors in the malware security field. ECF No. |
{1 7,26. Finjan alleges that Zscaler’s products infringe four patents owned by Finjan: U.S. Patent
Nos. 6,804,780 (“the ’780 patent”); 7,647,633 (“the ’633 patent”); 8,677,494 (“the 494 patent”);
and 7,975,305 (“the ’305 patent”). Jd. 421. Finjan served its initial infringement contentions on
May 9, 2018. ECF No. 46-3. In response, Zscaler moved for an order compelling Finjan to
“revise its infringement contentions to identify, for each item called for in each asserted claim, the

specific component or data structure within Zscaler’s system that constitutes the claimed item,

 

' The Court has filed this order under seal because it contains material subject to sealing orders.
Within seven days of the filing date of this order, the parties shall provide the Court a stipulated
redacted version of this order, redacting only those portions of the order containing or referring to
material for which the Court has granted a motion to seal and for which the parties still request the
material be sealed. The Court will then issue a redacted version of the order.

 
United States District Court
Northern District of California

Ny NY NHN NYO NO NO NO NO NO mw mm mm me
ao NY Do UN Fe UW NY —|§ CO YO oe HY DBD Ue F&- WY NYO —- OS

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 2 of 9

 

 

 

Nase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 2 of 9

arranged in the manner called for in the claim.” ECF No. 61 at 2. The Court granted the motion
and ordered Finjan to file amended infringement contentions within 45 days. ECF No. 72. Finjan
timely served its amended contentions. ECF No. 80-6. Zscaler argues that the amended
contentions still do not meet the standards set forth in Patent Local Rule 3-1 and moves the Court
for an order compelling Finjan to provide further amended contentions “that properly put Zscaler
on notice of how its products specifically infringe the patent claims at issue.” ECF No. 77 at 5.
II. LEGAL STANDARD

To satisfy Patent Local Rule 3-1, a “plaintiff [must] compare an accused product to its
patents on a claim by claim, element by element basis for at least one of each defendant’s
products.” Tessenderlo Kerley, Inc. v. OR-Cal, Inc., No. C 11-04100 WHA, 2012 WL 1253178,
at *2 (N.D. Cal. Apr. 13, 2012) (citations omitted). The rule forces parties to “crystallize their
theories of the case early in the litigation and to adhere to those theories once they have been
disclosed.” Alberta Telecomms. Research Ctr. v. Rambus Inc., No. C06-02595 RMWRS, 2007
WL 4170564, at *1 (N.D. Cal. Nov. 19, 2007). Specifically, Patent Local Rule 3-1(c) requires the
plaintiff to produce a “chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality.” Patent L.R. 3-1(c). “This burden
cannot be met simply by parroting claim language or referencing screenshots and/or website
content.” Finjan, Inc. v. Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 1517920, at *6 (N.D.
Cal. Apr. 2, 2015). “[T]he degree of specificity under Local Rule 3-1 must be sufficient to
provide reasonable notice to the defendant [as to] why the plaintiff believes it has a ‘reasonable
chance of proving infringement.” Shared Memory Graphics LLC v. Apple, Inc., 812 F. Supp. 2d
1022, 1025 (N.D. Cal. 2010) (citations omitted).
III. DISCUSSION

Zscaler argues that Finjan’s amended contentions continue to suffer from a “unreasonable
lack of specificity [that] is prejudicial to Zscaler’s ability to prepare a defense.” ECF No. 77 at 7.
In support, Zscaler offers “representative shortcomings of Finjan’s Amended Contentions for each

of the asserted patents.” Jd. The Court will address Zscaler’s assertions as to each patent in turn.

 
United States District Court
Northern District of California

oOo moO HNHN Dn Hh FF WY NO

NO NO NO NO NY NO HN HN HNO ww mm mee me me me me
on AN UN Fe WY Ne —- Oo Oo ON DKW TH Fe WY Ne - OS

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 3 of 9
ase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 3 of 9

 

 

A. 633 Patent

Claim | of the ’633 patent claims a computer processor-based method involving a
computer that transmits mobile protection code to at least one information destination. ECF Nos.
1-2 at 24; 77 at 7. The Court’s prior order held that Finjan’s contentions as to the ’633 patent
“lack[ed] any meaningful, clear, or specific description” of “any particular structure, act, or
material that sends mobile protection code.” ECF No. 72 at 3. Zscaler asserts that Finjan’s
amended contentions continue to fail to provide Zscaler with fair notice of Finjan’s infringement
theories for two reasons: the contentions neither “describe which Zscaler product actually
transmits mobile protection code in the ’633 Patent” nor “explain how the code is transmitted.”
ECF No. 77 at 11.

First, Zscaler complains that Finjan “asserts an extensive combinatorial list of ‘alternative’
Zscaler features that it accuses for each claim element.” ECF No. 77 at 7. Zscaler asserts that,
given the multitude of possible claim element mappings encompassed by this list, it remains “in
the dark as to what part of its product transmits mobile protection code and infringes the claims.”

Id. at 7-8 (quoting ECF No. 72 at 3). For example, Finjan lists ten different Zscaler components

that could meet the “computer” element, including
I 12:2? Fo «2c

alleged “computer,” Finjan also lists numerous possible alternative “information destinations”
joined by the “and/or” connector. /d. Zscaler complains that this “choose-your-own-adventure
novel of contentions” does not offer the specificity demanded by Patent Local Rule 3-1 and this
Court’s prior order. Jd. at 10.

Finjan responds that limiting the number of infringement scenarios it can raise would
violate its due process and property rights. ECF No. 80 at 9. “Finjan alleges that Zscaler infringes

the asserted patents in many ways across many technologies, and Finjan is allowed to address all

 

Finjan asserts that it has identified only eight possible “computers” and excludes crime
from its own list. ECF No. 80 at 7. But Finjan’s amended contentions clearly allege that
and {J also meet the limitation of a computer.” ECF No. 79-10 at 7. Finjan

explains that it separately identified those technologies only out of uncertainty as to whether they
are in fact separate technologies or are instead encompassed within J ECF No. 80 at 11 n.2.

3

 

 
United States District Court
Northern District of California

Co oN Dn Lh FF WD NY =

NO WMO HN NH NHN NO NO NO HNO wr me me me me me cm
on NO UN FF WY NY |§ Oo OO Fe NH Due F&F WY NY | O&O

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 4 of 9

Nase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 4 of9

 

 

 

of those ways in discovery and ultimately present them to the jury if required.” Jd. at 10. On
reply, Zscaler clarifies that the problem is not the number of theories; “the problem is that none of
the numerous theories are described with the required specificity.” ECF No. 83 at 7. Rather than
a defined — even if large — number of discrete infringement theories, Zscaler charges that Finjan
has instead presented such a confusing combinatorial set of possible infringing components as to
create a “jumbled mess useful only for shifting-sands litigation tactics.” ECF No. 83 at 8.

The Court agrees with Zscaler’s characterization. Finjan’s contentions set forth almost
innumerous alternative and overlapping theories, identifying various Zscaler products, including
products that function as subcomponents of other accused products, as potential “computers” in
some theories and potential “information destinations” in others. ECF No. 79-10 at 3-14. Early
disclosure under Patent Local Rule 3-1 functions to “provide structure to discovery and enable the
parties to move efficiently toward claim construction and the eventual resolution of their dispute.”
Proofpoint, 2015 WL 1517920, at *1 (quoting Creagri, Inc. v. Pinnaclife Inc., 2012 WL 5389775,
at *2 (N.D. Cal. Nov. 2, 2012)). This purpose is frustrated by infringement contentions that set
forth such a vast array of possible combinations of infringing products as to allow the plaintiff to
avoid asserting its true contentions until a later stage. At some point, a list of alternative theories
becomes so unwieldy that a plaintiff cannot be said to have “‘crystallize[d] their theories of the
case early in the litigation” as the Patent Local Rules require. See Alberta Telecomms. Research
Ctr., 2007 WL 4170564, at *1. Wherever that threshold may be, the Court finds that Finjan has
crossed it here. Given the incalculable combinations of infringement theories presented by Finjan
as to the ’633 patent, the amended contentions are insufficiently specific to put Zscaler on
reasonable notice. “Neither the Court nor the Defendants should be required to guess which
aspects of the accused products allegedly infringe each claim element.” Proofpoint, 2015 WL
1517920, at *7. Accordingly, the Court GRANTS Zscaler’s motion to compel further amended

contentions as to the 633 patent.?

 

3 Finjan cites In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1313 (Fed. Cir.
2011) for the proposition that “narrowing by scenarios would preclude unique issues of
infringement and violate Finjan’s due process and property rights.” ECF No. 80 at 10. Katz

4

 
United States District Court
Northern District of California

Co won BDH UH FF WY NYO —

on A UN Ff BW NYO KH Oo OBO ON DO UH FF WY NY —| S&S

N

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 5 of 9

 

ase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 5 of 9

Zscaler further alleges that Finjan’s “bare-bones identification of certain elements of
Zscaler’s system” fails “to explain the ‘how’ of infringement with any of the requisite specificity.”
ECF No. 77 at 8. As an example, Zscaler argues that, while Finjan describes the
“communicat[ing] to the [J with code,” it fails to explain how the communication occurs.
Id. at 11. Finjan responds by citing numerous instances where its contentions allege that a Zscaler
product “communicates,” “sends,” or “transmits” mobile protection code. ECF No. 80 at 11-12.
Because this is the same level of description set forth in claim | — which describes “transmitting”
mobile protection code from the computer to the information destination without providing
additional detail on the process — the Court finds that Finjan has sufficiently described the “how”
of infringement as to the claims set forth in the °633 patent. See Patent L.R. 3-1(c). Where
Finjan’s contentions fall short is in identifying “where” the infringement occurs — i.e., which
specific components of which specific Zscaler products infringe the ’633 patent. It is this
deficiency Finjan must address by further amending its infringement contentions.

B. °780 Patent
Claim 9 of the ’780 patent claims a system comprised of two coupled components: a
communications engine that obtains a downloadable that includes references to software

components required to be executed by the downloadable, and an ID generator that fetches

 

Interactive does not assist Finjan. In that case, a multidistrict litigation, the district court limited
the plaintiff patentee to no more than 40 claims per defendant group, and required him after
discovery to narrow the number of selected claims to 16 per defendant group. /d. at 1309. Katz
was limited to a total of 64 claims across all actions. Jd. The district court also added a proviso
permitting Katz “to add new claims if they ‘raise[d] issues of infringement/validity that [were] not
duplicative’ of previously selected claims.” Jd. Instead of selecting additional claims and seeking
to show that those claims raised non-duplicative issues of infringement or validity, however, Katz
moved the court to sever and stay the non-selected claims. /d. at 1309-10. The district court
denied the motion, and the Federal Circuit affirmed. The court noted that “[i]n complex cases, and
particularly in multidistrict litigation cases, the district court ‘needs to have broad discretion to
administer the proceeding.’” Jd. at 1313 (quoting Jn re Phenylpropanolamine (PPA) Prods. Liab.
Litig., 460 F.3d 1217, 1232 (9th Cir. 2006)). The appellate court found no error in either the
district court’s adoption of a selection process or in the administration of that process, citing “the
district court’s need to manage the cases before it and the ‘strong public interest in the finality of
judgments in patent litigation.’” Jd. (quoting Cardinal Chem. Co. v. Morton Int'l, Inc., 508 U.S.
83, 100 (1993)). If Katz supports any party’s position, it is Zscaler’s.

5

 

 

 
United States District Court
Northern District of California

o oN Dn eH Fe WY HY —

NO NO NO NY NO NO NO NO NO rw mm Rt Ee Oe
oN lUlONlCUCMCULPlCUN Nr llc OOO i GSD OW ee GSU CUO

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 6 of 9

Nase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 6 of 9

 

 

 

software components identified by those references and performs a hashing function to generate
an ID for the downloadable. ECF Nos. 1-1 at 18; 72 at 3. In its prior order, the Court held that
Finjan’s original contentions with regard to the ’780 patent “consist[ed] of little more than the text
of the patent, followed by text copied verbatim from Zscaler’s general marketing materials,
without any explanation as to how the products featured in the marketing materials constitute a
structure, act, or material that carries out the claims.” Jd. at 4. Similarly, the contentions failed to
describe “that, or in what way, the ID generator is coupled with the communications engine.” Jd.

Zscaler urges first, that Finjan still fails to identify “how any specific component,
algorithm, or data structure allegedly satisfies the limitations” of the ’780 patent “other than that
something contained within high-level system components performs the claimed function.” ECF
No. 83 at 10 (emphasis added). For example, Zscaler critiques Finjan’s contention that each
allegedly infringing product it identifies “is or contains a communications engine,” arguing that
this alternative formulation fails to put Zscaler on notice of which specific components of the
accused products Finjan is challenging. ECF No. 77 at 11. Finjan responds that demanding a
greater level of detail would require Finjan to “have proven infringement in its contentions.” ECF
No. 80 at 15 (citing Network Caching Tech. LLC v. Novell, Inc., 2003 WL 21699799, at *4 (N.D.
Cal. 2003) (“Patent L.R. 3-1 does not require [plaintiff] to produce evidence of infringement or to
set forth ironclad and irrefutable claim constructions.”)). Second, Zscaler maintains that Finjan
has failed'to address how any of the “ID generator” components it identifies in Zscaler’s products
are “coupled to” the Zscaler App, despite identifying the app as a “communications engine”
infringing the ’780 patent. ECF Nos. 77 at 12; 83 at 9.

Zscaler’s second argument is easily disposed of: According to Finjan, each of the ID
generators specified in the contentions is “coupled with each of the communications engines
described above,” which presumably includes the Zscaler App. ECF No. 79-8 at 47, 51, 53.
Zscaler’s primary argument, however, is well-taken. The Court agrees that Finjan’s amended
contentions as to the ’780 patent are insufficiently specific. Merely identifying the function or
output of high-level system components, then alleging that the infringing component must be in

there somewhere, is insufficient to meet the requirements of Patent Local-Rule 3-1. See ECF No.
6

 
United States District Court
Northern District of California

oOo won an UU Ff WY NYO —

NY NY NY NO NO NO NO NO NO mmm mm me me ee
ao NY Dn UH Ff WwW NHN | FOF ODO Oo NHN DH AH FF WD NY —| OS

N

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 7 of 9

 

 

ase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 7 of 9

83 at 10. Instead, Finjan must identify “specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality.” Patent L.R. 3-1(c) (emphasis
added). As Finjan’s vague and generalized amended infringement contentions as to the ’780
patent reveal, it still has not done so. Explaining that a product “is or contains” a claimed element
is not sufficient to specify where and how the claim limitation is found. As another example,
Finjan goes so far as to allege that (iS infringes Claim 9 of the
°780 patent “using any combination of the components listed below.” ECF No. 79-8 at 37. This
broad and overarching contention fails to provide “reasonable notice to the defendant [as to] why
the plaintiff believes it has a ‘reasonable chance of proving infringement.’” Shared Memory
Graphics LLC, 812 F. Supp. 2d at 1025 (N.D. Cal. 2010) (citations omitted). As such, it is
insufficiently specific to meet the dictates of Patent Local Rule 3-1(c). The Court GRANTS
Zscaler’s motion as to the ’780 patent.

Cc. °494 Patent

Claim 10 of the ’494 patent claims, among other things, a receiver that receives an
incoming downloadable, coupled with a downloadable scanner that derives security profile data
for that downloadable, including a list of suspicious computer operations the downloadable may
attempt. ECF Nos. 1-3 at 28; 77 at 13. The Court earlier held that Finjan’s original contentions as
to this patent were insufficient because they did not “constitute a narrative explanation of how the
product group infringes.” ECF No. 72 at 5 (internal quotation marks and citation omitted). In
particular, Finjan failed to identify any list of suspicious computer operations connected to a
downloadable scanner coupled with a receiver. Jd. at 4-5.

Zscaler argues first — much as it did with regard to the °633 patent — that Finjan’s amended
contentions include too many alternative combinable products to put Zscaler on fair notice. ECF
No. 77 at 13 n.4. Second, Zscaler points to specific places where Finjan’s contentions continue to
fall short: for instance, by continuing to fail to identify which structure within a Zscaler product
meets the “security profile data . . . including a list of suspicious computer operations” element.
Id. at 13. Similarly, Zscaler reasserts its argument that Finjan fails to connect a list of suspicious

operations to any downloadable scanner coupled with a receiver, or to sufficiently explain how
7

 

 
United States District Court
Northern District of California

wo ony Dn ue F&F WY NY —

NO NO NO NY N NY NV NV NO eee ee Ee OE
oN KO UN Fk UWL DlUcrelUCcCOUlUlCOClOoWOCUUNCUCONUCUCOlUWLRLUlUCUN NUDE

Case 4:17-cv-06946-JST Document 110 Filed 02/05/19 Page 8 of 9

Nase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 8 of 9

 

 

 

any alleged scanner and receiver are coupled. Jd. at 14-16.

In response, Finjan asserts that it has identified only six specific infringement scenarios as
to the °494 patent. ECF No. 80 at 15. Zscaler retorts that “[i]f Finjan’s theories are indeed limited
to the six infringement scenarios it identifies in its opposition, it should say so in its infringement
contentions.” ECF No. 83 at 11. The Court agrees. For the reasons discussed above as to the
°633 patent, alleging an extensive list of potentially infringing products, as arranged in any
combination, is not specific enough to meet the requirements of Patent Local Rule 3-1. If Finjan
would like to limit its contentions to those identified in its opposition to the motion now before the
Court, it must do so by amending the contentions themselves. Accordingly, Zscaler’s motion is
GRANTED as to the °494 patent.

D. ’305 Patent

The *305 patent claims deal with a computer which contains, among other things, a
network interface, an internet application, and a database of parser and analyzer rules. ECF Nos.
1-4 at 33; 77 at 15. The Court previously held that Finjan’s contentions as to this patent were
inadequate because they “fail[ed] to describe any product that is, or contains, a computer which
does all three.” ECF No. 72 at 5. Zscaler argues that the amended contentions have not remedied
this problem.

Zscaler reasserts that Finjan has failed to identify any specific computer within Zscaler’s
system that meets the limitations. ECF No. 77 at 16. Instead, Finjan merely alleges that
‘en. ECF No. 79-12 at 4. Finjan insists that
objecting to this formulation goes to the merits, rather than the sufficiency, of its infringement
contentions. ECF No. 80 at 21. This argument is not persuasive. Patent Local Rule 3-1(b)
requires the identification of accused instrumentalities to “be as specific as possible.” Finjan’s
assertion that iS is the infringing computer, while identifying a
multiplicity of possible network interfaces and internet applications therein that could potentially
meet the claim elements, is not sufficiently specific to put Zscaler on notice of Finjan’s
infringement contentions.

As Zscaler points out, descriptions as vague as “any application that processes internet

8

 
United States District Court
Northern District of California

oclClUC COlUClClCOOUChUNClClUCNNC ROW LN Dl

wo NYO NO HN FO KPO PO HN RO ww mm me mm cm mt met
on Aa UU fF WY Ne - Oo CO Be NH KN NH Fe UYU

N

Case 4:17-cv-06946-JST Document110 Filed 02/05/19 Page 9 of 9

 

 

 

ase 3:17-cv-06946-JST Document 105 *SEALED* Filed 01/28/19 Page 9 of 9

content” identify only broad categories of potential accused components — far from the description
of “specifically where and how each limitation of each asserted claim is found within each
[a]ccused [i]nstrumentality” that is required by Local Rule 3-1. Patent L.R. 3-1(c); ECF Nos. 77
at 16; 79-12 at 4, 5,9. While the Patent Local Rules do not “require the disclosure of specific
evidence nor do they require a plaintiff to prove its infringement case, . . . a patentee must
nevertheless disclose what in each accused instrumentality it contends practices each and every
limitation of each asserted claim to the extent appropriate information is reasonably available to
it.” DCG Sys. v. Checkpoint Techs., LLC, No. C 11-03792 PSG, 2012 WL 1309161, at *2 (N.D.
Cal. Apr. 16, 2012) (citation omitted). The Court GRANTS Zscaler’s motion on the ’305 patent.
MOTION TO ENLARGE TIME

In light of the foregoing ruling, Zscaler’s motion for extension of time to complete claim
construction and related discovery, ECF No. 98, is granted in full. The claim construction hearing
will be held on May 28, 2019 at 1:30 p.m., with a tutorial to be held at 1:30 p.m. on May 14, 2019.

ORDER TO SHOW CAUSE

The Court’s order to show cause dated December 11, 2018, ECF No. 87, is vacated. The
Court will revisit the case management issues described in that order if the development of this
case or Finjan’s other cases within this district makes that course of action appropriate.

CONCLUSION

Zscaler’s motion to enforce the Court’s earlier order directing more specific infringement
contentions is granted. Finjan is directed to serve further amended infringement contentions
within 30 days of the date of this order that remedy the deficiencies identified in this order and the
Court’s order at ECF No. 72. Once Finjan serves its amended contentions, Zscaler may amend its
invalidity contentions and claim construction positions within the next 30 days.

IT IS SO ORDERED.
Dated: January 28, 2019

 

nited States District Judge

 
